








Exhibit 10(xiii)(g)

Description of Performance Criteria and Range of Certain Awards
under the Long-Term Performance Award
Program for Fiscal Years 2007 through 2009  

The Long-Term Performance Award Program under the Stanley Works 1997 Long-Term
Incentive Plan for the performance period commencing with fiscal year 2007 and
ending at the end of fiscal year 2009 provides for the grant of performance
units to the members of our senior executive team that are settled in shares of
Stanley Common Stock if and to the extent corporate financial goals are achieved
over the performance period. The performance criteria approved by the
Compensation and Organization Committee under the 2007 to 2009 Long-Term
Performance Award Program are based on achievement of corporate earnings per
share and return on capital employed targets over the three year performance
period from the first day of the 2007 fiscal year through the last day of the
2009 fiscal year.

Mr. Paternot is not a participant in the 2007 to 2009 Long-Term Performance
Award Program.  The range of performance units to be granted under the 2007 to
2009 Long-Term Performance Award Program to our Chief Executive Officer and our
other three most highly compensated executive officers for achievement of
threshold performance is from 1,789 to 8,772 performance units, for achievement
of target performance is from 3,579 to 17,544 performance units, and for
achievement of maximum performance is from 7,158 to 35,088 performance units.












